
	

114 SRES 221 ATS: Recognizing the 100th anniversary of Rocky Mountain National Park.
U.S. Senate
2015-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 221
		IN THE SENATE OF THE UNITED STATES
		
			July 9, 2015
			Mr. Gardner (for himself, Mr. Bennet, and Ms. Cantwell) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing the 100th anniversary of Rocky Mountain National Park.
	
	
 Whereas in 1909, reflecting on the beauty of what would become Rocky Mountain National Park, park promoter, Enos Mills wrote, In years to come when I am asleep beneath the pines, thousands of families will find rest and hope in this park;
 Whereas on January 26, 1915, President Woodrow Wilson signed into law the Act commonly known as the Rocky Mountain National Park Act (38 Stat. 798, chapter 19), which gave that land the special designation of a national park and preserved the land for the enjoyment of all people of the United States;
 Whereas 2015 marks the 100th anniversary of the establishment of Rocky Mountain National Park; Whereas Rocky Mountain National Park is not only a State treasure, but a national treasure that attracts more than 3,000,000 visitors each year, and benefits national, State, and local economies by generating millions of dollars in revenue;
 Whereas Rocky Mountain National Park provides visitors with unparalleled opportunities to experience hundreds of miles of hiking trails, nearly 150 lakes, and scenic vistas including tundra and montane ecosystems;
 Whereas on March 30, 2009, 95 percent of Rocky Mountain National Park was designated as wilderness and the park showcases the diverse natural beauty of these rugged mountains;
 Whereas Rocky Mountain National Park has an average altitude higher than any other national park in the United States, with dozens of mountains higher than 12,000 feet in elevation, including Longs Peak, which stands at a massive 14,259 feet;
 Whereas Rocky Mountain National Park remains an iconic Colorado landscape with significant cultural connections to Native Americans;
 Whereas Rocky Mountain National Park protects 415 square miles of diverse ecosystems and is home to a wide array of wildlife, including bighorn sheep, bears, beavers, marmots, moose, mountain lions, and elk;
 Whereas the National Park Service will continue the long tradition of preserving and protecting Rocky Mountain National Park for years to come, providing access to the wilderness and wildlife within Rocky Mountain National Park for generations of Americans; and
 Whereas on September 4, 2015, the National Park Service intends to re-dedicate Rocky Mountain National Park for the next 100 years: Now, therefore, be it
		
	
 That the Senate— (1)congratulates and celebrates Rocky Mountain National Park on the 100th anniversary of the establishment of the park;
 (2)encourages all people of Colorado and of the United States to visit that unique national treasure; and
 (3)declares September 4, 2015, as Rocky Mountain National Park Day. 